In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated February 25, 2004, which, upon a fact-finding order of the same court dated December 23, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the third degree and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the appeal from so much of the order of disposition as placed the appellant with the New York State Office of Children and Family Services for a period of 18 months is dismissed as academic, as the period of placement has expired (see Matter of Shanita V., 7 AD3d 804 [2004]); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
*669Resolution of issues of credibility and the weight to be accorded to the evidence presented are primarily questions for the trier of fact (see Matter of Kashawn B., 4 AD3d 469, 470 [2004]; cf. People v Calabria, 3 NY3d 80, 82 [2004]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf People v Dixson, 21 AD3d 566 [2005]). Upon the exercise of our factual review power, we are satisfied that the Family Court’s finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the third degree and criminal possession of stolen property in the fifth degree was not against the weight of the evidence (cf CPL 470.15 [5]; People v Chilcott, 21 AD3d 424, 425 [2005]). Crane, J.P., Mastro, Rivera and Spolzino, JJ., concur.